Title: To Thomas Jefferson from Pseudonym: "My Name tis Virtue", 22 July 1808
From: Pseudonym: “My Name tis Virtue”
To: Jefferson, Thomas


                  
                     
                        on or before 22 Jul 1808
                     
                  
                  Mr. Jefferson I am you Friend and therefore warn you of an unexpected event which will Tarnish your character to posterity. Therefore be on you guard and dont think little of this advertisement.
                  
                     My name tis Virtue 
                     
                  
                  
                     A.B. is near unto thee—
                      Remember James the first
                  
               